Title: 1778 April 21. Mardi.
From: Adams, John
To: 


       Dined, this Day, at Mr. Chaumonts, with the largest Collection of great Company that I have yet seen. The Marquis D Argenson, the Count De Noailles, the Marshall de Maillebois, the Brother of the Count de Vergennes, and a great many others, Mr. Foucault and Mm., Mr. Chaumonts Son in Law and Daughter, who has a Fortune of 4 or 5000£ st. in St. Domingo, Mr. Chaumonts own Son and Miss Chaumont. Mr. the first officer under Mr. Sartine.
       It is with much Grief and Concern that I have learned from my first landing in France, the Disputes between the Americans, in this Kingdom. The Animosities between Mr. Deane and Mr. Lee—between Dr. Franklin and Mr. L.—between Mr. Izard and Dr. F.—between Dr. Bancroft and Mr. L.—between Mr. C. and all. It is a Rope of Sand....
       I am at present wholly untainted with these Prejudices, and will endeavour to keep myself so. Parties and Divisions among the Americans here, must have disagreable if not pernicious Effects.
       Mr. D. seems to have made himself agreable here to Persons of Importance and Influence, and is gone home in such Splendor, that I fear, there will be Altercations, in America about him. Dr. F., Mr. D. and Dr. Bancroft, are Friends. The L’s and Mr. Iz. are Friends. Sir James Jay insinuated that Mr. D. had been at least as attentive to his own Interest, in dabbling in the English Funds, and in Trade, and fitting out Privateers, as to the Public, and said he would give Mr. D. fifty thousand Pounds for his Fortune, and said that Dr. B. too had made a Fortune. Mr. McCreery insinuated to me, that the L’s were selfish, and that this was a Family Misfortune. What shall I say? What shall I think?
       
       It is said that Mr. L. has not the Confidence of the Ministry, nor of the Persons of Influence here—that he is suspected of too much Affection for England, and of too much Intimacy with Ld. Shelburne—that he has given offence, by an unhappy disposition, and by indiferent Speeches before Servants and others, concerning the French Nation and Government, despising and cursing them.—I am sorry for these Things, but it is no Part of my Business to quarrell with any Body without Cause. It is no Part of my Duty to differ with one Party or another, or to give offence to any Body. But I must do my duty to the Public, let it give offence to whom it will.
       The public Business has never been methodically conducted. There never was before I came, a minute Book, a Letter Book or an Account Book—and it is not possible to obtain a clear Idea of our Affairs.
       Mr. D. lived expensively, and seems not to have had much order in his Business, public or private: but he was active, dilligent, subtle, and successfull, having accomplished the great Purpose of his Mission, to Advantage.... Mr. Gerard is his Friend, and I find that Dr. B. has the Confidence of Persons about the Ministry, particularly of the late Secretary to the Embassader to G.B.
      